UNITED STATES AIR FORCE COURT OF CRIMINAL APPEALS


                                               UNITED STATES

                                                          v.

                                Senior Airman CHASANEYA K. JONES
                                        United States Air Force

                                                   ACM S32333

                                                   23 June 2016

            Sentence adjudged 1 May 2015 by SPCM convened at Edwards Air Force
            Base, California. Military Judge: Brendon K. Tukey.

            Approved Sentence: Bad-conduct discharge and reduction to E-1.

            Appellate Counsel for the Appellant: Captain Patricia Encarnación Miranda.

            Appellate Counsel for the United States: Gerald R. Bruce, Esquire.

                                                       Before

                                 ALLRED, MITCHELL, and MAYBERRY
                                      Appellate Military Judges

             This opinion is issued as an unpublished opinion and, as such, does not serve as precedent
                                     under Rule of Practice and Procedure 18.4.

PER CURIAM:

       The approved findings and sentence are correct in law and fact, and no error
materially prejudicial to the substantial rights of the appellant occurred.* Article 66(c),
UCMJ, 10 U.S.C. § 866(c); United States v. Reed, 54 M.J. 37, 41 (C.A.A.F. 2000).
Accordingly, the approved findings and sentence are AFFIRMED.


                  FOR THE COURT


                  LEAH M. CALAHAN
                  Clerk of the Court

*
  There are two errors in the staff judge advocate’s recommendation. First, it states the maximum allowable
punishment included total forfeitures of pay instead of the Special Court-Martial jurisdictional limit of two-thirds pay
per month. Additionally, it erroneously lists the date the Convening Authority denied Appellant’s request for
deferment of the reduction in rank as 8 May 2015, but the denial is actually dated 11 May 2015. Because there were
no forfeitures adjudged or approved, there is no requirement for new post-trial processing.